Per Curiam:
The order appealed from is reversed, with ten dollars costs and disbursements, and the plaintiff required to make the 5th, 6th, 7th and 9th paragraphs of the complaint more definite and certain by stating whether the agreement o'f trust therein alleged was oral or in writing, the date thereof, and, if in writing, to annex a copy thereof to the com plaint, and, if not in writing, to state the substance of the agreement. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements," and order entered as directed in opinion. Order to be settled on notice.